Citation Nr: 0707260	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-38 400	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran had recognized guerrilla service from November 
1942 to March 1945 and served in the Regular Philippine Army 
from June 6, 1945 to June 16, 1945.  The veteran died in 
August 1997.  The appellant claims to be his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
denied service connection for cause of the veteran's death.  
The appellant perfected an appeal.

In a September 2004 letter, the RO also denied entitlement to 
accrued benefits and nonservice-connected death pension 
benefits.  The appellant submitted a notice of disagreement 
and the RO issued a statement of the case on both issues in 
November 2004.  In her substantive appeal received in 
December 2004, the appellant indicated that she was only 
appealing the issue of entitlement to accrued benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant provided a Marriage Certificate showing that 
she married the veteran in July 1949.  She has reported that 
she lived continuously with the veteran from the date of 
marriage until the date of his death in August 1997.  
However, a Republic of the Philippines document dated 
September 30, 1987, lists another woman (A.) as the veteran's 
wife.  Her name has been crossed out but is still legible.  
There are also medical records, including those related to 
the veteran's death, that listed A. as the veteran's wife.  
The appellant has written her name over A.'s name.  The 
Admission and Discharge Record from Riverside Medical Center 
dated in August 1997 clearly lists A. as the veteran's spouse 
and notes that she is responsible for the hospital account.

In view of the foregoing, on remand the RO must adjudicate 
the issue of whether the appellant may be recognized as the 
surviving spouse of the veteran for VA purposes.  
Adjudication of the cause of death and accrued benefits 
claims will be held in abeyance pending this adjudication.

Accordingly, the case is REMANDED for the following action:

1. Develop and adjudicate the issue of 
whether the appellant may be recognized as 
the surviving spouse of the veteran for VA 
purposes.  If the determination is adverse 
to the appellant, this issue is to be 
returned to the Board only if she perfects 
an appeal.  

2.  Readjudicate the issues of entitlement 
to service connection for the cause of the 
veteran's death and entitlement to accrued 
benefits, with application of all 
appropriate laws, regulations, and case 
law and consideration of any additional 
information obtained as a result of this 
remand.  If either of the decisions 
remains adverse to the appellant, she 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 





